"The testimony of a party who offers himself as a witness in his own behalf is to be construed most strongly against him when it is self-contradictory, vague, or equivocal. . . And he `is not entitled to a finding in his favor if that version of his testimony the most unfavorable to him shows that the verdict should be against him.' SouthernBank v. Goette, 108 Ga. 796 (33 S.E. 974)." SouthernRailway Co. v. Hobbs, 121 Ga. 428 (49 S.E. 294). *Page 890 
"When the defective condition [which caused the plaintiff's injury] is one of such character that reasonable and prudent men may reasonably differ as to whether an accident could or should have been reasonably anticipated from its existence or not, then the case is generally one for the jury; but when, as in this case, the defect, if any, was so slight that no careful or prudent man would reasonably anticipate any danger from its existence, but still an accident happened which could have been guarded against by the exercise of extraordinary care and foresight, the question of the defendant's responsibility is one of law." McCrory Stores Corporation v. Ahern, 65 Ga. App. 334,337 (supra).
Applying the above-quoted decisions to the facts of the instant case, I think that a verdict in favor of the defendant was demanded.